And now, at a General Court, holden at the Capitol, in the City of Richmond., on the thirteenth day of June, 1808, Present, John Tyler, Robert White, jun. Francis T. Brooke, Hugh Holmes, Archibald Stuart, and William Nelson, Judges, the following opinion was entered on the points submitted.
“ It is the unanimous opinion of this Court, that judgment of amotion from the office of Justice of the Peace ought to be rendered against the said John Alexander, and that no further testimony is admissible before the District Court.”
“ Which is ordered to be certified to the District Court, Iiolden at Hay market. ” •